224 S.W.3d 721 (2006)
Debbie Jo McINTYRE, Appellant,
v.
GUARANTY BOND BANK, Appellee.
No. 08-06-00063-CV.
Court of Appeals of Texas, El Paso.
June 22, 2006.
William C. Mcdonald, Jr., Fort Stockton, for Appellant.
Kerry D. Woodson, Mount Pleasant, for Appellee.
*722 Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is a joint motion to dismiss the appeal with prejudice filed on May 30, 2006, by Appellant Debbie Jo McIntyre and Appellee Guaranty Bond Bank. See TEX.R.APP.P. 42.1(a)(2). The parties represent to the Court that they have executed a settlement agreement releasing all claims existing between the parties and have agreed to dismiss this appeal. The parties have complied with the requirements of Rule 42.1(a)(2).
We have considered this cause on the motion and conclude that the motion should be granted in accordance with the agreements reached by the parties. Therefore, we GRANT the joint motion to dismiss and DISMISS this appeal with prejudice to the rights of either party to re-file same or any part thereof. Costs in this Court are taxed against Appellant. See TEX.R.APP.P. 42.1(d).